        Case 2:19-cv-08082-CAS-FFM Document 4 Filed 09/18/19 Page 1 of 1 Page ID #:58
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER


 David R. Gabor (SBN: 145729)
 WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
 10250 Constellation Blvd., Suite 2900
 Los Angeles, CA 90067
 Telephone: (310) 858-7888
 Facsimile: (310) 551-7191
 ATTORNEY(S) FOR: Plaintiffs RICHARD "CHEECH" MARIN; KOO
 KOO BANANA, INC.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
RICHARD “CHEECH” MARIN,                                                       CASE NUMBER:
an individual; KOO KOO BANANA, INC., a California                             2:19-cv-8082
Corporation
                                                              Plaintiff(s),
                                     v.

STEVEN CHIOCCHI, an individual; CHEECH’S OWN, LLC, a                                         CERTIFICATION AND NOTICE
New Jersey Limited Liability Company                                                           OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for RICHARD "CHEECH" MARIN AND KOO KOO BANANA, INC.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                               CONNECTION / INTEREST
RICHARD "CHEECH" MARIN, an individual                                                Plaintiff
KOO KOO BANANA, INC. a California Corporation                                        Plaintiff
STEVEN CHIOCCHI, an individual;                                                      Defendant
CHEECH'S OWN, LLC, a New Jersey Limited Liability                                    Defendant
Company




         September 18, 2019                                /s/ David R. Gabor
         Date                                              Signature
                                                           David R. Gabor

                                                           Attorney of record for (or name of party appearing in pro per):
                                                           Plaintiffs RICHARD "CHEECH" MARIN; KOO KOO
                                                           BANANANA, INC.

CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
